DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on April 28, 2022 and wherein the Applicant has amended claims 1, 20, 38-41.
In virtue of this communication, claims 1-41 are currently pending in this Office Action.

Response to Remarks
With respect to the objection of claims 20-37, 39, 41 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 17 in Remarks filed on April 28, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 20-37, 39, 41 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the double patenting rejection of claims 1-38, 40 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38, 40 of U.S. Patent No. 10,147,431 B2, the double patenting rejection of claims 39, 41 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 39, 41 of U.S. Patent No. 10,147,431 B2, and the double patenting rejection of claims 1-37 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,770,080 B2, as set forth in the previous Office Action, the Terminal Disclaimer submitted on April 28, 2022 has been acknowledge and approved, and the argument, see paragraphs 3-5 of page 17 and paragraphs 1-2 of page 18 in Remarks filed on April 28, 2022, have been fully considered and the argument is persuasive. Therefore, the double patenting rejection of claims 1-38, 40 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38, 40 of U.S. Patent No. 10,147,431 B2, the double patenting rejection of claims 39, 41 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 39, 41 of U.S. Patent No. 10,147,431 B2, and the double patenting rejection of claims 1-37 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,770,080 B2, as set forth in the previous Office Action, have been withdrawn.
With respect to the rejection of claims 1-37 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 18 in Remarks filed on April 28, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-37 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.

Reasons for Allowance
The following reasons is described for the allowance in condition:
The general concept of multichannel audio encoding and decoding using downmix in the audio encoding and upmix in the audio decoding with variety of techniques such as matrix, hierarchical manner, SAOC (spatial audio object coding), parametric manner such as binaural cue coding BCC, MPEG surround, scalable audio coding, etc., SBR (spectral band replication) or eSBR (enhanced spectral bans replication), and bandwidth extension encoding/decoding for saving the transmission bandwidth and further reducing bandwidth of the transmitted encoded audio signal and then restoring the full bandwidth of the transmitted encoded audio signal at decoding side were known in the art before the effective filing date of the claimed invention, as evidenced by
Kim et al (US 20120070007 A1) that is purposed to encode low frequency components of the input multichannel audio signals and creating parametric sets by extracting high frequency components of the individual multichannel audio signals and combining the created parametric sets with spatial parameter sets through a bitmuxer prior to transmission of the encoded multichannel audio signals, and the decoding side functions as opposite manner of the encoding side and wherein the high frequency expanding processing occurs on the basis of the downmix signals,
Mehrotra et al (US 20070174063 A1) that uses perception model to partition input audio signals into base band audio signal and extended band audio signal for separately encoding the partitioned based band and extended band components and wherein the extended band audio signal is further processed to generate extended spectral coefficients that are further transmitted with lower rate bit to the decoder side for restoring extended band information,
Nilsson et al (US 20030009327 A1) that improves the sound quality through bandwidth extension of the input audio signal by extracting feature related to high frequency band component and expanding the frequency band through an high-band shape reconstruction unit by taking high-band shape estimation and energy estimation from the input audio signals,
Oh et al (US 20090274308 A1) teaching a hierarchical audio encoding/decoding scheme by using Two to One (TTO) in multiple stages at encoding side and then One to Two OTT in multiple stages at decoding side and extracting individual spatial parameters such as interchannel intensity difference, interchannel coherence difference, interchannel phase difference, etc. at encoding side and transmitted with the encoded bitstream to the decoder side, and the transmitted spatial side information can be expanded to a frequency resolution through a filter,
Vilermo et al (US 20080004883 A1) disclosing scalable audio coding by layered coding technique and wherein different layers adapt different audio coding technique such as M/S coding (mide/side coding in higher frequency range), binaural cue coding, etc. in low frequency band and high frequency band and bandwidth extension from low frequency band to higher frequency band is performed from layer to layer to achieve expanded frequency band,
Edler et al (US 20130108077 A1) disclosing a split of input audio signal to different frequency bands and some bands combined to produce different band signals and then synthesized to a bitstream for transmission through variety of filters with transmitted parameter sets describing the relationship among the frequency band components in the bitstream, 
Heiko et al (US 20120002818 A1) disclosing processing audio signal by extracting SBR parameters for transmission and used to achieve frequency expansion at decoder side by  application mono or stereo SBR to achieve frequency extension.
The Examiner has not found prior art that teaches or suggests the modification of the above references in the fields as the features including, for example, 
“…, wherein the audio decoder is configured to provide at least a first audio channel signal and a second audio channel signal on the basis of a first downmix signal; wherein the audio decoder is configured to provide at least a third audio channel signal and a fourth audio channel signal on the basis of a second downmix signal; wherein the audio decoder comprises a first multi-channel bandwidth extension configured to perform a multi-channel bandwidth extension on the basis of the first audio channel signal and the third audio channel signal, to acquire a first bandwidth-extended channel signal and a third bandwidth-extended channel signal; and wherein the audio decoder comprises a second multi-channel bandwidth extension configured to perform a multi-channel bandwidth extension on the basis of the second audio channel signal and the fourth audio channel signal, …” in combination of all other rests of the elements as a whole, as recited in claim 1 and features “… wherein the audio encoder comprises a bandwidth extension parameter extraction configured to acquire a first set of common bandwidth extension parameters on the basis of a first audio channel signal and a third audio channel signal and to acquire a second set of common bandwidth extension parameters on the basis of a second audio channel signal and a fourth audio channel signal; wherein the audio encoder comprises a first encoding configured to jointly encode at least the first audio channel signal and the second audio channel signal to acquire a first downmix signal; wherein the audio encoder comprises a second encoding configured to jointly encode at least the third audio channel signal and the fourth audio channel signal to acquire a second downmix signal; and wherein the audio encoder is configured to jointly encode the first downmix signal and the second downmix signal …” in combination of all other rests of the elements as a whole, as recited in claim 20.
For the at least the reasons described above, the independent claims 38-41 are also in condition for allowance in view of their claimed similar features to the independent claims 1, 20, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-41 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654